83 F.3d 426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charlotte BUCKNER, Plaintiff-Appellant,v.COUNTY OF NAPA, et al., Defendants-Appellees.
No. 94-15327.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 16, 1995.Decided April 18, 1996.

1
Before:  GOODWIN, HAWKINS, Circuit Judges, and FITZGERALD*, District Judge.


2
ORDER**


3
Charlotte Buckner, a correctional nurse with the Napa County Department of Public Health, appeals the district court's summary judgment in favor of Napa County, the Department's Director of Nursing, Sharrie Pittman, the Department's Director of Health Services, R.S. Hill, MD and Allen Clemons, Buckner's immediate supervisor.   Buckner brought a 42 U.S.C. § 1983 action alleging violation of her First and Fourteenth Amendment rights including sexual harassment and retaliation for her expression of concerns regarding medical mistreatment of inmates.


4
The district court granted summary judgment for all four defendants as to Buckner's Fourteenth Amendment claim, and granted summary judgment for defendants Napa County, Hill and Pittman on Buckner's First Amendment claim.   The district court then certified judgment pursuant to Fed.R.Civ.P. 54(b) for defendants Napa County, Hill, and Pittman, but evidently never entered the judgment for defendant Clemons on the Fourteenth Amendment claim.   We dismiss the appeal without prejudice.  See Morrison-Knudsen Co., Inc. v. Archer, 655 F.2d 962 (9th Cir.1981).   After the parties apply to the district court for a final judgment disposing of all claims against all of the parties, the panel will then have the appeal restored to our calendar.


5
APPEAL DISMISSED.



*
 The Honorable James M. Fitzgerald, Senior U.S. District Judge for the District of Alaska, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3